DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 and over claims 1-17 and over claims 1-20 of U.S. Patent Nos. 9,754,311 and 10,089,679 and 11,195,225, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards using a session identifier and multiple fingerprints of a session to indicate the presence of an unauthorized third device.

Allowable Subject Matter
Claims 2-21 would be allowable if a terminal disclaimer were filed to overcome the double patenting rejections, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The closest prior art is
Tabi (US 2005/0015601) which teaches a method comprising:
Determining a session identifier for an online session between a first device and a second device, wherein the first device is a user device (User session authenticator receives a session ID from the user regarding login at web browser (which would intrinsically include user terminal and server)) – see [0027] – [0030].
Receiving a plurality of fingerprints collected during the online session (Session ID (bundled with IP address (fingerprint)) of user collected at login and IP address (fingerprint) looked up again during initiation of another application of web application) – see [0027] and [0030].
Determining, based at least in part on the session identifier and the plurality of fingerprints, that a third device is associated with the online session (IP address (fingerprint) stored with session ID compared with IP address (fingerprint) of user during initiation of another application of web application.  IP address is from a user of another computer (one-to-many)) – see [0030].
Determining that the third device is an unauthorized device (Authentication fails) – see [0030].
Notifying the first or second device of the association of the unauthorized third device with the online session (User is rejected) - see [0030].
However, the prior art does not teach or suggest the determination being done following termination of the online session by storing the session identifier for review after the termination 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724.  The examiner can normally be reached on Monday - Thursday 7am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LISA C LEWIS/Primary Examiner, Art Unit 2495